 


115 HR 6418 EH: VA Website Accessibility Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 6418
IN THE HOUSE OF REPRESENTATIVES 
AN ACT
To direct the Secretary of Veterans Affairs to conduct a study regarding the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities.
 
 
1.Short titleThis Act may be cited as the VA Website Accessibility Act of 2018. 2.Study regarding the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities (a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall examine all websites (including attached files and web-based applications) of the Department of Veterans Affairs to determine whether such websites are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
(b)ReportNot later than 90 days after completing the study under subsection (a), the Secretary shall submit a report to Congress regarding such study. The report shall include the following: (1)A list of each website, file, or web-based application described in subsection (a) that is not accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
(2)The plan of the Secretary to bring each website, file, or web-based application identified in the list under paragraph (1) into compliance with the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).  Passed the House of Representatives December 20, 2018.Karen L. Haas,Clerk.  